Name: Commission Regulation (EEC) No 1516/79 of 19 July 1979 amending Regulation (EEC) No 1119/79 laying down special provisions for the implementation of the system of import licences for seeds
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31979R1516Commission Regulation (EEC) No 1516/79 of 19 July 1979 amending Regulation (EEC) No 1119/79 laying down special provisions for the implementation of the system of import licences for seeds Official Journal L 184 , 20/07/1979 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 11 P. 0036 Greek special edition: Chapter 03 Volume 25 P. 0234 Swedish special edition: Chapter 3 Volume 11 P. 0036 Spanish special edition: Chapter 03 Volume 16 P. 0167 Portuguese special edition Chapter 03 Volume 16 P. 0167 COMMISSION REGULATION (EEC) No 1516/79 of 19 July 1979 amending Regulation (EEC) No 1119/79 laying down special provisions for the implementation of the system of import licences for seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 234/79 (2) and in particular Article 4 (2) thereof, Whereas Commission Regulation (EEC) No 1119/79 (3) requires the country of origin to be indicated in the application and in the import licence ; whereas as drafted at present this provision may give rise to difficulties in interpretation ; whereas it should therefore be made clear that such an indication merely involves an obligation to import a product originating in the non-member country so indicated; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EEC) No 1119/79 is amended to read as follows: "The country of origin shall be indicated in section 14 of the application and of the import licence. The licence shall carry with it the obligation to import products originating in the country so indicated." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No L 34, 9.2.1979, p. 2. (3)OJ No L 139, 7.6.1979, p. 13.